DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 06/23/2022.

Claims 1-20 are presented for examination. 

35 U.S.C. 101 rejection to claims 15-20 is withdrawn in view of the amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asur et al. (US 2016/0078472), in view of Popescu et al. (US 2012/0136985), On et al. (US 2019/0034417).

As to claim 8, Asur discloses a method of modeling controversy within a population (Figs. 1-3), the method comprising: 
determining contention on a topic among individuals of the population (218, Fig. 2; ¶0007, “process of determining whether a publication is controversial or non-controversial”; ¶0012, “companies rely on test audiences to reveal potential issues with advertisements”; ¶0022, “topic modeling approaches can identify topics in large collections of documents, or comments”; ¶0028, “controversial terms associated with user comments, the controversial term features may be ranked in descending order based on their odds ratios…negative terms”; ¶0030, “the controversy detector engine 218 determines based on comment classification of comments about the publication whether the publication is controversial or non-controversial”; ¶0032, “a particular publication, comments about the publication, whether each comment is classified as controversial or non-controversial, and whether the particular publication has been determined to be controversial or non-controversial”; ¶0042, “the controversy detection system determines whether the first publication is controversial or non-controversial based on the determination for each comment in the first set of comments”);
determining importance of the topic within the population (¶0020, “frequency of controversial issues”; ¶0021; ¶0028, “Highly ranked terms fall into several main categories of features that have a high likelihood of being associated with controversy: racist, religious, sexual, choice, negative terms, political, violent, humor, finance, and abusive”; ¶0030, “the controversy detector engine 218 is to calculate a C-score, i.e., a controversy score”).

	Although Asur discloses creating a model of controversy for the topic (¶0022; ¶0023; ¶0028), and determining importance of the topic within the population (¶0020; ¶0021; ¶0028; ¶0030), Asur does not specifically disclose creating a model of controversy for the topic based on the contention on the topic and the importance of the topic. 
However, Popescu discloses creating a model of controversy for the topic based on the contention on the topic and the importance of the topic (Tables 1-3; ¶0020; ¶0044, “a controversial event machine-learning model”; ¶0046, “A topic is controversial when content about the topic is likely to provoke disagreement or uneasiness among authors or viewers of the content. Authors or viewers of controversial content are likely to express or hold strong opinions or concerns”; ¶0047, “Various factors may be included in a determination of a controversy score”; ¶0048; ¶0049, “if one author replies to another author about a topic, then the topic is more likely to be controversial. Lengthy threads of replies among multiple authors are more likely to reflect a controversial topic than short threads of replies among fewer authors”; ¶0050; ¶0051; ¶0057, “the machine-learning model assigns weights to features that reflect the degree to which the features affect how likely a snapshot of items is to reflect a controversy”; ¶0064, “the controversy determination model, and/or the controversial event determination model”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Asur to include creating a model of controversy for the topic based on the contention on the topic and the importance of the topic, as taught by Popescu because it would automatically detect a controversial topic when content about the topic is likely to provoke disagreement or uneasiness among authors or viewers of the content, and authors or viewers of controversial content are likely to express or hold strong opinions or concern (Popescu, ¶0046).

Asur does not specifically disclose (ii) quantifying a proportion of individuals in the population in disagreement regarding the topic; and the representation of importance indicating a number of individuals in the population affected by the topic. 
However, On discloses (ii) quantifying a proportion of individuals in the population in disagreement regarding the topic (¶0012, “calculating quantitative statistics of positive opinions and negative opinions about the subject based on a result of the classifying and the weights”; ¶0014, “a representative negative opinion about the subject”; ¶0048, “a sum of positive opinions and negative opinions may be divided by a number of positive opinions and a number of negative opinions to obtain the positive ratio and the negative ratio of the controversial subject c”; ¶0050, “a negative ratio may be calculated to be 0.43”; ¶0115, “provide a positive ratio and a negative ratio with respect to a controversial subject”; ¶0116, “the news articles may be qualified by a positive ratio and a negative ratio with respect to the controversial subject. Based on the positive ratio and the negative ratio, meaningful information on the subject may be easily acquired”); the representation of importance indicating a number of individuals in the population affected by the topic (¶0053; ¶0054, “determined based on a number of nodes directly connected to the node Vx. In an example embodiment, a positive ratio and a negative ratio may be obtained by assigning a weight to a new information source influential in the controversial subject c”; ¶0116, “the news articles may be qualified by a positive ratio and a negative ratio with respect to the controversial subject….when a positive ratio and a negative ratio with respect to a controversial subject t1 are 51%:49%, the controversial subject t1 may be one of social issues on which positive opinions and negative opinions are seriously confronted and thus, need to be solved urgently for social integration”; ¶0121, “measured to quantitatively calculate an importance of a news information source and count a number of positive quotations and a number of negative quotations based on the importance”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Asur to include (ii) quantifying a proportion of individuals in the population in disagreement regarding the topic; and the representation of importance indicating a number of individuals in the population affected by the topic, as taught by On because it would easily acquire meaningful information on the subject based on the positive ratio and the negative ratio, and efficiently determine social issues on which positive opinions and negative opinions are seriously confronted (On, ¶0116).

As to claim 9, Asur discloses a method as in claim 8 further comprising predicting whether the topic is controversial based on the model of controversy (¶0022; ¶0028, “The algorithm predicts a high likelihood of the top features to be contained in controversial advertisements. Highly ranked terms fall into several main categories of features that have a high likelihood of being associated with controversy: racist, religious, sexual, choice, negative terms, political, violent, humor, finance, and abusive”). 

As to claim 10, Asur discloses a method as in claim 8 further comprising determining a controversy score for the topic based on the model of controversy (¶0030, “the controversy detector engine 218 is to calculate a C-score, i.e., a controversy score, from the classified comments. The C-score for a publication is the fraction of comments about the publication that are classified as controversial, and the C-score is used as an indicator of the probability that a publication is controversial”). 

As to claim 11, Asur discloses a method as in claim 8 wherein determining contention on the topic includes determining the proportion of individuals in the population in disagreement regarding the topic (¶0028; ¶0042, “A ratio of the number of controversial comments to the total number of controversial and non-controversial comments is compared to a predetermined threshold value. If the ratio is greater than the threshold value, the first publication is considered controversial”). 

As to claim 12, Asur discloses a method as in claim 8 wherein determining contention on the topic includes determining stances that individuals in the population have on the topic (¶0030, “the publication that are classified as controversial, and the C-score is used as an indicator of the probability that a publication is controversial”; ¶0031, “receiving comments from a large enough sample size of people who have seen the advertisement and have differing points of view”).

As to claim 13, Asur discloses a method as in claim 12 wherein determining contention on the topic includes determining a probability that two given individuals have conflicting stances on the topic (¶0030, “the publication that are classified as controversial, and the C-score is used as an indicator of the probability that a publication is controversial”; ¶0031, “receiving comments from a large enough sample size of people who have seen the advertisement and have differing points of view”). 

As to claim 14, Asur  discloses a method as in claim 8 wherein determining importance of the topic includes determining a probability that the topic is important to a given individual in the population (¶0030, “the controversy detector engine 218 is to calculate a C-score, i.e., a controversy score, from the classified comments. The C-score for a publication is the fraction of comments about the publication that are classified as controversial, and the C-score is used as an indicator of the probability that a publication is controversial”). 

As to claim 1, it is rejected for the same reasons set forth in claim 8 above. In addition, Asur discloses a system for modeling controversy within a population (110, 130, Fig. 1), the system comprising: 
an interface configured to obtain information regarding stances of individuals in the population on a topic (¶0016, “controversy detection system 110 can evaluate the provided comments rapidly, soon after the comments have been provided and collected for analysis”; ¶0022; ¶0046); 
memory (310, Fig. 3; 502, Fig. 5); and a processor (320, Fig. 3; 503, Fig. 5). 

As to claim 2, it is rejected for the same reasons set forth in claim 9 above.

As to claim 3, it is rejected for the same reasons set forth in claim 10 above. 

As to claim 4, it is rejected for the same reasons set forth in claim 11 above. 

As to claim 5, Asur discloses a system as in claim 1 wherein the processor is further configured to determine pairs of stances that are mutually exclusive stances (¶0031, “a diverse set of commenters with differing points of view to contribute comments”). 

As to claim 6, it is rejected for the same reasons set forth in claim 13 above. 

As to claim 7, it is rejected for the same reasons set forth in claim 14 above. 

As to claim 15, it is rejected for the same reasons set forth in claim 8 above. In addition, Asur discloses a non-transitory machine-readable storage medium having stored thereon a computer program for modeling controversy within a population, the computer program comprising a routine of set instructions (Fig. 5; ¶0008, “controversy detection system including a processor and a non-transitory computer readable medium”; ¶0035). 

As to claim 16, it is rejected for the same reasons set forth in claim 9 above.

As to claim 17, it is rejected for the same reasons set forth in claim 10 above. 

As to claim 18, it is rejected for the same reasons set forth in claim 11 above. 

As to claim 19, it is rejected for the same reasons set forth in claim 12 above. 

As to claim 20, it is rejected for the same reasons set forth in claim 13 above.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        July 9, 2022